Citation Nr: 1734491	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970 with verified service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction was transferred to the RO in St. Petersburg, Florida. 

In June 2016, the Board remanded the case for further development and an additional VA examination.

This appeal is once again remanded for further development.  


REMAND

As noted above, the Board remanded the claim for further development to include obtaining an opinion to address whether his hypertension was directly related to his conceded herbicide exposure.  In the July 2016 VA examination report, the examiner opined that it is less likely than not (less than 50% probability) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  The rationale was that a review of service medical record (SMR) show no documentation of any elevated BP readings in the SMR.  The SMR review show no complaints, diagnosis or treatment of a hypertension condition.  There are no medical records from the years immediately post service to establish the chronicity of the claimed hypertension condition.  VA directive does not recognize hypertension to be a presumptive condition that can be caused due to herbicide exposure.

Although the VA examiner's opinion addresses why the Veteran's hypertension did not have its onset during his military service, it does not adequately address the relationship between his presumed herbicide exposure and his hypertension.  It is not sufficient for the examiner to note that VA does not recognize hypertension to be a presumptive condition that can be due to herbicide exposure.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, in the April 2016 brief, the Veteran's representative argued that consideration should be given to the National Academy of Sciences finding that there was "limited or suggestive evidence of association" between herbicide exposure and hypertension.  Because the examiner's opinion appears to rely on the fact that hypertension is not currently on the list of presumptions to support the conclusion that it is not at least as likely as not related to herbicides exposure, an addendum to the opinion is required.

Additionally, the claim was remanded for a VA examiner to address the relationship between the Veteran's obesity and his hypertension.  In the July 2016 opinion, the examiner opined that it is less likely than not (less than 50% probability) that the Veteran's obesity caused/aggravated his claimed hypertension condition.  The rationale was that a review of all of the Veteran's medical records shows that the Veteran's weight on 12/7/1966 enlistment in the service was not noted and on his 5/8/1970 separation physical his weight was 160 lbs.  Thereafter review of Veteran's medical records shows that Acton Medical records on 8/2007 note that the Veteran was noted to have hypertension and his weight was 211 lbs., and later on 7/28/2011 he weighed 220 lbs.  VA medical record review shows that the Veteran has progressively gained weight from 220 lb. in 2011 to 234 lbs. on 10/09/14.  Veteran's current weight is 211 lbs. 

The examiner added that medical knowledge supports that "obesity and weight gain are major risk factors for hypertension and are also determinants of the rise in blood pressure that is commonly observed with aging."

The Board observes that although the examiner concluded that it less likely than not that obesity is related to his hypertension, the rationale seems to conclude that there is some relationship between the Veteran's obesity and his hypertension.

Following the last remand, the VA General Counsel provided an opinion that relates to the Veteran's claim.  The opinion states that obesity is not a disease for service connection purposes.  VAOPGCPREC 1-2017 (Jan 6, 2017).  Nonetheless, obesity may be an intermittent step between a service-connected disability and a current disability that may be service connected on a secondary basis.  To grant service connection, the adjudicators would have to resolve the following issues:  (1) whether a service-connected disability caused a veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the current disability for which a veteran is seeking service connection; and (3) whether the current disability for which a veteran is seeking service connection would not have occurred but for the obesity caused by the service-connected disability.  Id. at 9-10.

As it appears that the questions posed by the General Counsel's opinion have not been adequately addressed, an addendum opinion is requested.

Accordingly, the case is REMANDED for the following action:

1. Return the July 2016 VA opinion for an addendum that addresses the following.  The Veteran should be scheduled for another VA examination only if determined necessary by the examiner.

a. Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran's presumed exposure to herbicides is etiologically related to the development of his hypertension.  
The examiner is asked to review the April 2016 brief wherein the Veteran's representative argued that consideration should be given to the National Academy of Sciences finding that there was "limited or suggestive evidence of association" between herbicide exposure and hypertension.  The examiner may not rely solely on the fact that hypertension is not currently on the list of presumptions to support a conclusion.
b. Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran's service-connected disabilities (PTSD and diabetes mellitus) caused the Veteran to become obese, to include as due to any lack of exercise resulting from either service-connected disability.  
c. Opine as to whether it is at least as likely as not (50% or better probability) that obesity was a substantial factor in causing the Veteran's hypertension.
d. Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have hypertension if he were not obese.

The examiner should provide reasoning as to why or why not to support the response to each question above.  Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

2. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	(CONTINUED ON NEXT PAGE)





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


